817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rick L. TEAGUE, Plaintiff-Appellant,v.WILSON;  Robert Lindenman; Christopher Gee;  Lopez; Hooper,Defendants-Appellees.
No. 86-3935.
United States Court of Appeals, Sixth Circuit.
May 6, 1987.

Before MERRITT, WELLFORD and NORRIS, Circuit Judges.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's judgment dismissing this prisoner's civil rights case as frivolous under 28 U.S.C. Sec. 1915(d).  Pursuant to Rule 9(a), Rules of the Sixth Circuit, this appeal has been referred to a panel of the Court for consideration.


2
The plaintiff is currently a prisoner at the London, Ohio Correctional Institute.  The defendants are two state court judges, two prosecutors, and the defense counsel involved in the plaintiff's state court criminal conviction.  The complaint alleges that the plaintiff was unlawfully arrested, falsely indicted, illegally placed in two different hospitals for psychiatric treatment, denied his right to appeal, and deprived of his post-conviction remedy in the state courts.  He requested over one million dollars in damages.


3
The district court held that the judges and the prosecutors were absolutely immune from liability for damages concerning actions taken within their jurisdiction and their duties.  Stump v. Sparkman, 435 U.S. 349, 356-57 (1978);  Imbler v. Pachtman, 424 U.S. 409, 420 (1976).  The court also held that there was no state action on the part of defense counsel.  Polk County v. Dodson, 454 U.S. 312, 324-25 (1981).  We agree with these conclusions of the district court.  The plaintiff can prove no set of facts that would entitle him to relief.  Brooks v. Seiter, 779 F.2d 1177, 1179 (6th Cir. 1985).


4
The motion for counsel is denied.  Upon consideration of the record and the plaintiff's informal brief, we affirm the judgment of the district court under Rule 9(b), Rules of the Sixth Circuit,* because the issues are not substantial and do not require oral argument.